I concur in the affirmance of the judgment, for the reasons stated in paragraph 2 of the syllabus, but I dissent from that portion of the opinion of the court which so construes the statute as not to include within its prohibition sales on credit or on a deferred plan at a higher price than the cash selling price plus 8 per cent interest. While the proviso is directed at any evasion of the act by charging more for goods or chattels when sold on credit or on deferred or installment payments, it also says, somewhat awkwardly it may be admitted, that any suchevasion "shall be deemed usury whenever the total payment shall exceed the cash selling price, plus 8 per cent interest." It seems to me that the fair intendment of this language is to characterize as usury a sale where the price is deferred and the amount of the payments exceeds the cash selling price by the amount stated. Reading the entire clause *Page 479 
together, it seems to define what shall constitute a prohibitedevasion of the statute with specific reference to time sales. It may well be doubted whether the construction adhered to by the majority of the court adds anything to the statute. It seems to me the statute should be construed so as to give effect, if possible, to the language added by way of amendment.